 

Exhibit 10.1

 

EXECUTION VERSION

 

CONSENT, FORBEARANCE AND AMENDMENT AGREEMENT

 

This CONSENT, FORBEARANCE AND AMENDMENT AGREEMENT, dated as of August 31, 2017
(this “Agreement”), is made by and among ALLIQUA BIOMEDICAL, INC., a Delaware
Corporation (the “Borrower”), AQUAMED TECHNOLOGIES, INC., a Delaware corporation
(the “Guarantor”; the Borrower and the Guarantor are each also referred to
herein individually as a “Loan Party” and collectively as the “Loan Parties”)
and PERCEPTIVE CREDIT HOLDINGS, L.P., a Delaware limited partnership (the
“Lender”). Unless otherwise defined herein or the context otherwise requires,
terms used in this Agreement, including its preamble and recitals, have the
meanings provided in the Credit Agreement (defined below).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Guarantor and the Lender are parties to that certain
Credit Agreement and Guaranty, dated as of May 29, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower proposes to Dispose of the Disposed Assets (as defined in
Exhibit A hereto) pursuant to the Asset Purchase Agreement dated as of August
31, 2017 between the Borrower and Argentum Medical, LLC (the “Purchaser”; such
Asset Purchase Agreement, the “Purchase Agreement”; and such proposed
Disposition, the “Proposed Disposition”);

 

WHEREAS, the Net Cash Proceeds to be received by the Borrower upon Disposition
of the Disposed Assets will not be less than $3,300,000;

 

WHEREAS, the Proposed Disposition is currently prohibited by Section 8.9 of the
Credit Agreement; and

 

WHEREAS, the Borrower has requested that the Lender provide its consent to the
Proposed Disposition and, subject to the terms and provisions hereof, the Lender
is willing to provide such consent.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

Article I
definitions

 

SECTION 1.1.          Certain Terms. The following terms (whether or not
highlighted in bold and/or italics) when used in this Agreement, including its
preamble, recitals and exhibits, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):

 

“Action” is defined in Exhibit A.

 

“Agreement” is defined in the preamble.

 

 

 

  

“Agreement Effective Date” is defined in Article V.

 

“Borrower” is defined in the preamble.

 

“Business” is defined in Exhibit A.

 

“Cash” is defined in Exhibit A.

 

“Contract” is defined in Exhibit A.

 

“Credit Agreement” is defined in first recital.

 

“Disposed Assets” is defined in Exhibit A.

 

“Excluded Assets” is defined in Exhibit A.

 

“Governmental Authority” is defined in Exhibit A.

 

“Guarantor” is defined in the preamble.

 

“Healthcare Laws” is defined in Exhibit A.

 

“HIPAA” is defined in Exhibit A.

 

“Intellectual Property” is defined in Exhibit A.

 

“Law” is defined in Exhibit A.

 

“Lender” is defined in the preamble.

 

“Loan Party” is defined in the preamble.

 

“Order” is defined in Exhibit A.

 

“Proposed Disposition” is defined in the second recital.

 

“Purchase Agreement” is defined in the second recital.

 

“Purchaser” is defined in the second recital.

 

“Specified Defaults” is defined in Section 3.1(a).

 

“Tax” is defined in Exhibit A.

 

“Tax Return” is defined in Exhibit A.

 

“Termination Date” is defined in Section 3.1(b).

 

 2 

 

  

Article II
CONSENT, ETC.

 

SECTION 2.1.          Consent. Notwithstanding the prohibition of the Proposed
Disposition under Section 8.9 of the Credit Agreement and the terms and
provisions of Sections 3.2(c) and 3.4 of the Credit Agreement, the Lender hereby
consents to the Borrower’s Proposed Disposition; provided that simultaneously
with the closing of the Proposed Disposition, an amount equal to $1,650,000
shall be paid directly to the Lender on the Closing Date (as defined in the
Purchase Agreement) and applied as follows:

 

(a)          $1,617,647 shall be used to prepay a portion of the outstanding
principal amount of the Loan, pursuant to Section 3.2(b) of the Credit
Agreement;

 

(b)          $32,353 shall be used to pay the Early Prepayment Fee in connection
with the amount prepaid in clause (a) above, pursuant to Section 3.2(h) of the
Credit Agreement;

 

provided, further, that the balance of the Net Cash Proceeds from such
Disposition after the application of clauses (a) and (b) above will be applied
as set forth in Section 3.4 of the Credit Agreement. Notwithstanding Section
3.7(b) of the Credit Agreement, Interest accrued on the Loan, including Interest
accrued as of the Closing Date (as defined in the Purchase Agreement) on the
principal amount to be prepaid pursuant to this Agreement, shall be payable in
cash on the last day of the Interest Period ending on August 31, 2017 pursuant
to Section 3.7(c) of the Credit Agreement.

 

SECTION 2.2.          Payment Instructions. On the Closing Date (as defined in
the Purchase Agreement) the amounts described in Sections 2.1(a) and (b) hereof
shall be paid to the Lender by wire transfer of immediately available funds to
the following account of the Lender:

 

Bank: Bank of America, N.A. NY
ABA: 026-009-593 or SWIFT: BOFAUS3N
A/C Name: Merrill Lynch Professional Clearing Corp., New York, NY
A/C: 6550213525
FFC: Perceptive Credit Holdings, LP
A/C: 143-36315-D4

 

SECTION 2.3.          Release of Liens. Following the Lender’s receipt of the
amounts described in Sections 2.1(a) and (b) hereof in immediately available
funds on the Closing Date (as defined in the Purchase Agreement) as described in
Section 2.2 hereof, (i) the Lender’s Liens and security interests on the
Disposed Assets are and shall be deemed to have automatically and
unconditionally be released and terminated and (ii) the Lender shall take such
actions reasonably requested by the Borrower to release the Liens on the
Disposed Assets, including the filing of UCC-3 termination statements and
intellectual property releases to be filed with the U.S. Patent and Trademark
Office and U.S. Copyright Office, and other releases, terminations and
satisfactions of Lender’s Liens and security interests with respect to such
Disposed Assets, in each case at the sole cost and expense of the Borrower
(including attorneys’ fees and expenses).

 

 3 

 

  

Article III
FORBEARANCE, ETC.

 

SECTION 3.1.          Forbearance, etc.

 

(a)          The Borrower acknowledges and agrees that a Default has occurred
and is continuing as a result of the Borrower’s failure to comply with (i)
Section 8.4(a) of the Credit Agreement as of the date hereof and (ii) Section
8.4(b) of the Credit Agreement as of each of (w) September 30, 2016, (x)
December 31, 2016, (y) March 31, 2017 and (z) June 30, 2017 (such Defaults being
herein referred to as the “Specified Defaults”). The Lender hereby agrees that,
with respect to the Specified Defaults (but only the Specified Defaults), it
will refrain and forebear from exercising or pursuing any rights or remedies
under the Credit Agreement or otherwise (including imposing a default rate of
interest in respect of the Specified Defaults pursuant to Section 3.6 of the
Credit Agreement) or any other Loan Document until (but only until) the
Termination Date. Any term or provision hereof to the contrary notwithstanding,
the Lender is not waiving any of its rights or remedies with respect to the
Specified Defaults or any other Default, but instead is simply agreeing not to
take remedial action with respect to the Specified Defaults until the
Termination Date.

 

(b)          The “Termination Date” means the earlier of (i) October 13, 2017
and (ii) the date when the Lender becomes aware that any other Default (other
than any Specified Default) has occurred and is continuing. Upon the occurrence
of the Termination Date, the Lender may, with respect to any or all of the
Specified Defaults, pursue any rights and remedies available to it under the
Credit Agreement or any other Loan Document, or pursuant to law or otherwise,
with respect to any Defaults that have then occurred and are outstanding
(including the Specified Defaults), including, but not limited to, declaring all
or any portion of the outstanding principal amount of the Loan and other
Obligations to be immediately due and payable, imposing a default rate of
interest in respect of the Obligations in accordance with Section 3.6 of the
Credit Agreement, or pursuing any or all other rights and remedies of the Lender
as a secured party under the UCC, the Pledge and Security Agreement or any other
Loan Document.

 

(c)          Notwithstanding any provision of this Agreement or any Loan
Document to the contrary, each Loan Party hereby acknowledges and agrees that,
due to the occurrence and ongoing continuance of the Specified Defaults, the
re-investment option set forth in Section 3.4 of the Credit Agreement is not
available to any Loan Party, and no Loan Party may re-invest or use any Net Cash
Proceeds of any Disposition or Event of Loss as would otherwise be permitted
under Section 3.4 of the Credit Agreement if no Default or Event of Default had
occurred and was continuing; provided that the re-investment option set forth in
Section 3.4 of the Credit Agreement shall be available to the Loan Parties for
re-investing the Net Cash Proceeds from the Proposed Disposition in excess of
$1,650,000 after the Lender has received payment of the amounts described in
Section 2.1 hereof.

 

 4 

 

 

Article IV
AMENDMENTS TO CREDIT AGREEMENT

 

The provisions of the Credit Agreement referred to below are hereby amended in
accordance with this Article IV.  Except as expressly so amended, the parties
hereto expressly acknowledge and agree that all other terms and provisions of
the Credit Agreement and each other Loan Document shall continue in full force
and effect without amendment or other modification of any type.

 

SECTION 4.1.          Amendment to Section 3.2(a). Upon the occurrence and
effective on the Agreement Effective Date, Section 3.2(a) of the Credit
Agreement shall be amended and restated in its entirety as follows:

 

(a)          On the last Business Day of each calendar month commencing on
January 31, 2018, the Borrower shall make a scheduled principal payment on the
Loan of $225,000, with any remaining unpaid balance of the Loan being payable in
cash on the Maturity Date.

 

Article V
conditions precedent

 

This Agreement shall become effective upon, and shall be subject to, the prior
or simultaneous satisfaction of each of the following conditions in a manner
reasonably satisfactory to the Lender (the date when all such conditions are so
satisfied being the “Agreement Effective Date”)

 

SECTION 5.1.          Counterparts. The Lender shall have received counterparts
of this Agreement executed on behalf of the Borrowers, the Guarantor, and the
Lender.

 

SECTION 5.2.          Effective Date Certificate. The Lender shall have received
a certificate, dated as of the Agreement Effective Date and duly executed and
delivered by an Authorized Officer of the Borrower and each Guarantor certifying
as to the matters set forth in Articles VI and VII hereof, in form and substance
satisfactory to the Lender.

 

SECTION 5.3.          Purchase Agreement. (a) The Purchase Agreement shall be in
form and substance reasonably satisfactory to the Lender and (b) the Borrower
and the Lender shall have entered into such Purchase Agreement.

 

SECTION 5.4.          Consummation of Proposed Disposition. The Proposed
Disposition shall have been consummated in accordance with the terms of the
Purchase Agreement and all applicable laws, rules and regulations, without any
amendment or waiver that is materially adverse to the interests of the Lender.

 

SECTION 5.5.          Receipt of Net Cash Proceeds. The Lender shall have
received on the Closing Date (as defined in the Purchase Agreement) a portion of
the Net Cash Proceeds equal to $1,650,000 resulting from the Proposed
Disposition as described in Sections 4.1 and 4.2 hereof.

 

 5 

 

  

SECTION 5.6.          Costs and Expenses, etc. The Lender shall have received
all fees, costs and expenses due and payable pursuant to Section 11.3 of the
Credit Agreement (including without limitation the reasonable fees and expenses
of Morrison & Foerster LLP, counsel to the Lender), if then invoiced, together
with any other fees separately agreed to by the Borrower and the Lender, such
fees, costs and expenses; provided, however, that the Borrower shall be not be
required to reimburse the Lender for fees and expenses of Morrison & Foerster
LLP in excess of $8,000.

 

SECTION 5.7.          Satisfactory Legal Form, etc. All legal matters incident
to the effectiveness of this Agreement shall be reasonably satisfactory to the
Lender and its counsel.

 

Article VI
Representations and Warranties

 

To induce the Lender to enter into this Agreement, each Loan Party represents
and warrants to the Lender as set forth below.

 

SECTION 6.1.          Validity, etc. This Agreement and the Credit Agreement
(after giving effect to this Agreement) each constitutes the legal, valid and
binding obligation of each Loan Party, enforceable in accordance with its
respective terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

SECTION 6.2.          Representations and Warranties, etc. Immediately prior to,
and immediately after giving effect to, this Agreement the following statements
shall be true and correct:

 

(a)          the representations and warranties set forth in each Loan Document
(as defined in the Credit Agreement) shall, in each case, be, in the case of
representations and warranties qualified as to knowledge, materiality, Material
Adverse Effect (as defined in the Credit Agreement) or any similar
qualification, true and correct in all respects, and, in the case of those
representations and warranties that are not so qualified, in all material
respects, with the same effect as if then made (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date); and

 

(b)          no Default (other than the Specified Defaults) shall have then
occurred and be continuing.

 

Article VII
Confirmation

 

SECTION 7.1.          Reaffirmation. Each Loan Party hereby consents to this
Agreement and hereby agrees that, after giving effect to this Agreement, each
Loan Document to which it is a party, and all Obligations thereunder (including
the guarantees made pursuant to Article X of the Credit Agreement), are and
shall continue to be in full force and effect and the same are hereby ratified
in all respects.

 

 6 

 

  

SECTION 7.2.          Validity, etc. Each Loan Party hereby represents and
warrants, as of the Agreement Effective Date, that immediately after giving
effect to this Agreement, each Loan Document, in each case as modified by this
Agreement (where applicable and whether directly or indirectly), to which it is
a party continues to be a legal, valid and binding obligation of such Loan
Party, enforceable against such Person in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

Article VIII
Miscellaneous

 

SECTION 8.1.          No Waiver. The Lender’s agreement not to pursue its rights
and remedies until the occurrence of the Termination Date as described in
Section 3.1 herein is temporary and limited in nature. Except as expressly
provided herein, (i) nothing contained herein shall be deemed to constitute a
waiver of the Specified Defaults or any other Default or Event of Default or
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents or constitute a course of conduct or dealing among
the parties and (ii) the Lender reserves all rights, privileges and remedies
under the Credit Agreement and the other Loan Documents.

 

SECTION 8.2.          Severability. In case any provision of or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

SECTION 8.3.          Integration. This Agreement, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

SECTION 8.4.          Cross-References; Headings. References in this Agreement
to any Article or Section are, unless otherwise specified, to such Article or
Section of this Agreement. Headings and captions used in this Agreement are
included for convenience of reference only and shall not be given any
substantive effect.

 

SECTION 8.5.          Loan Document Pursuant to Credit Agreement. This Agreement
is a Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement,
including Article XI thereof and all rules of interpretation set forth in
Article I thereof.

 

SECTION 8.6.          Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

 7 

 

 

SECTION 8.7.          Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.  Delivery of an executed counterpart of a signature page
to this Agreement by facsimile (or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 8.8.          Governing Law. This AGREEMENT shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to principles of conflicts of laws that would result in the application
of the laws of any other jurisdiction; provided that Section 5-1401 of the New
York General Obligations Law shall apply.

 

SECTION 8.9.          Full Force and Effect. The Loan Parties each jointly and
severally agree that all of the representations, warranties, terms, covenants,
conditions and other provisions of the Credit Agreement and the other Loan
Documents shall remain unmodified and shall continue to be, and shall remain, in
full force and effect in all respects. 

 

[Signature pages to follow]

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 



  BORROWER:       ALLIQUA BIOMEDICAL, INC.,       By: /s/ Brian Posner   Name:
Brian Posner   Title: CFO       GUARANTOR:       AQUAMED TECHNOLOGIES, INC.,    
  By: /s/ Brian Posner   Name: Brian Poser   Title: CFO





 

 9 

 

 



LENDER:       PERCEPTIVE CREDIT HOLDINGS, LP       By Perceptive Credit
Opportunities GP, LLC,   its general partner       By: /s/ Sandeep Dixit   Name:
Sandeep Dixit   Title: Chief Credit Officer       By: /s/ Sam Chawla     Name:
Sam Chawla     Title: Portfolio Manager  



 



 



 10 

 

 



Exhibit A

to Consent, Forbearance and Amendment Agreement



 

EXHIBIT A

DEFINITION OF “DISPOSED ASSETS” AND RELATED DEFINITIONS

 

1. “Disposed Assets” means all of the assets owned, leased or licensed by or to
the Borrower (wherever located) that are primarily used in, or primarily related
to, the Business, except for the Excluded Assets. The Disposed Assets include
all of the Borrower’s right, title and interest in and to the following that are
used in, or related to, the Business:

 

(a)          Assumed Contracts. All Contracts set forth on Schedule 1.1(a)
hereto (collectively, the “Assumed Contracts”);

 

(b)          Inventories. All products, parts, supplies, materials and other
inventories (wherever located), as of the Closing Date (as defined in the
Purchase Agreement) and to the extent primarily relating to the Business,
including all raw materials, work in process and finished goods inventories, and
specifically including those items described on Schedule 1.1(b) hereto (the
“Inventories”);

 

(c)          Books and Records. Those books and records primarily related to the
Disposed Assets set forth on Schedule 1.1(c) hereto (the “Acquired Records”);

 

(d)          Marketing Materials. All email contact lists and any other
marketing data and other information related to the Business;

 

(e)          Intellectual Property. All worldwide right, title and interest in
the names “TheraBond”, “TheraBond 3D”, “SilverTrak”, “SilverTrak Technology”,
“TheraBond Antimicrobial Barrier Systems”, “TheraBond 3D Antimicrobial Barrier
Systems”, “Choice Therapeutics”, “Choice Source Therapeutics” or any derivation
thereof, the logos primarily relating to such names and the other Intellectual
Property described on Schedule 1.1(e) hereto (the “Business Intellectual
Property”);

 

(f)          Permits. All registrations, licenses, permits, registrations,
certifications, variances, waivers, interim permits, permit applications,
approvals or other authorizations under any Law (the “Permits”), including
without limitation, pre-market approvals, clearances, marketing authorizations
or other approvals issued or obtained under any Healthcare Laws (the “Healthcare
Permits”), obtained by the Borrower or any Professional that are exclusively
used in, or exclusively related to, the Business;

 

(g)          Causes of Action. All rights, claims or causes of action of the
Borrower against third parties in respect of any of the Disposed Assets
described in clauses (a) through (f) above; provided, however, that such claims
or rights shall not include any claims, causes of action, defenses and rights of
offset or counterclaim relating to the Excluded Assets; and

 

(h)          Other Assets. All other assets not specifically enumerated in this
definition of “Disposed Assets” but otherwise solely and primarily related to
the operation of the Business.

 

 

 

  

2. “Action” means any (a) Order, suit, litigation, proceeding, hearing,
arbitration, action, settlement agreement, corporate integrity agreement or
audit or (b) claim, charge, complaint, demand, investigation or dispute.

 

3. “Business” means the silver-based, antimicrobial business and TheraBond and
TheraBond 3D product lines of the Borrower.

 

4. “Cash” means for the Borrower, as of any date of determination, the aggregate
amount of unencumbered cash of the Borrower.

 

5. “Contract” means any contract, lease, commitment, sales order, purchase
order, agreement, indenture, mortgage, note, bond, instrument, plan or license.

 

6. “Excluded Assets” means the following assets retained by the Borrower that
are not being sold or assigned to the Purchaser under the Purchase Agreement:

 

(a)          Excluded Contracts. All Contracts to which the Borrower is a party
or by which the Borrower is bound (other than the Assumed Contracts);

 

(b)          Cash. All Cash, bank accounts and lockboxes;

 

(c)          Records. Other than the Acquired Records, all records and other
protected business information of the Borrower;

 

(d)          Insurance Policies. All insurance policies of the Borrower and
prepaid expenses associated therewith;

 

(e)          Corporate Records. The Borrower’s certificate of incorporation,
qualifications to conduct business as a foreign corporation, arrangements with
registered agents relating to foreign qualifications, taxpayer and other
identification numbers, seals, minute books, stock transfer books, blank stock
certificates, all of the Borrower’s Tax Returns and books and records relating
to the Borrower’s Tax Returns or otherwise relating to Tax matters of the
Borrower, for all periods and other documents relating to the organization,
maintenance, and existence of the Borrower as a corporation;

 

(f)          Rights Under Agreement. Any of the rights of the Borrower under the
Purchase Agreement (or under any other agreement between the Borrower on the one
hand and the Purchaser on the other hand entered into on or after the date of
the Purchase Agreement);

 

(g)          Tax Refunds. All rights and interest in any refund of Taxes to the
extent such refund of Taxes is for the benefit of the Borrower;

 

(h)          Accounts Receivable. All accounts receivable, trade receivable,
notes receivable and other receivables of the Borrower;

 

 A-2 

 

  

(i)          Real Property. All of the Borrower’s right, title and interest in
and to any owned real property and any leased real property;

 

(j)          Vehicles. All lift trucks, boom trucks, tractors, delivery trucks
and other trucks, trailers automobiles and other vehicles to the extent related
to the Business.

 

(k)          Deposits and Prepaid Items. All deposits and advances, prepaid
expenses and other prepaid items of the Borrower, but not including any prepaid
Taxes; and

 

(l)          Other Excluded Assets. All of the Borrower’s right, title and
interest in and to all of its other assets (except for the Disposed Assets).

 

7. “Governmental Authority” means the government of the United States or any
foreign country or any state or political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government entities established to perform such
functions.

 

8. “Healthcare Laws” means mean any and all applicable Laws, Actions, and Orders
relating to the regulation of the health care industry, including to the extent
applicable any of the following: (a) Title XVIII of the Social Security Act, 42
U.S.C. §§ 1395-1395hhh (the Medicare statute) (b) any joint federal or state
health care or health insurance program, including, Title XIX of the Social
Security Act, 42 U.S.C. §§ 1396-1396v (the Medicaid statute); (c) TRICARE, 10
U.S.C. § 1071 et seq.; (d) the Ethics in Patient Referrals Act or “STARK” law,
as amended, 42 U.S.C. § 1395nn, (e) the Federal Health Care Program
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), (f) the Federal False Claims
Act (31 U.S.C. §§ 3729-3733), (g) the Federal Program Fraud Civil Remedies Act
(31 U.S.C. §§ 3801-3812), (h) the Federal Anti-Kickback Act of 1986 (41 U.S.C.
§§ 51-58), (i) the Federal Civil Monetary Penalties Law (42 U.S.C. §§ 1320a-7a
and 1320a-7b), (j) the Exclusion Laws (42 U.S.C. § 1320a-7), (k) the Physician
Payments Sunshine Act (42 U.S.C. § 1320a-7h) and any similar state laws and
regulations; (l) HIPAA and similar applicable federal and state laws; (m) the
Patient Protection and Affordable Care Act (Pub. L. 11-148), as amended by the
Health Care and Education Reconciliation Act of 2010 (Pub. L. 11-152); (n)
United States Federal Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et seq., and
the applicable regulations promulgated thereunder; (o) the Federal Trade
Commission Act, 15 U.S.C. § 41 et seq. and the rules, regulations and directives
promulgated thereunder; (p) any other state or federal law, rule or regulation
issued by any Governmental Authority which regulates kickbacks, fee-splitting,
patient or program charges, claims submissions, reimbursement, recordkeeping,
referrals, the hiring of employees or acquisition of services or supplies from
those who have been excluded or debarred from government health care programs,
quality, safety, privacy, security, licensure or any other aspect of providing
health care; and (q) any state, local, international, or foreign equivalents to
any of the foregoing.

 

9. “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, the Health Information Technology for Economic and Clinical Health Act of
the American Recovery and Reinvestment Act of 2009, and their implementing
regulations.

 

 A-3 

 

 

10. “Intellectual Property” means all worldwide (a) trade names, trademarks,
service marks, certification marks, trade dress, Internet domain names and
social media accounts, all applications and registrations for any of the
foregoing, all renewals and extensions thereof and all goodwill of the Business
associated with any of the foregoing (“Trademarks”); (b) patents, utility models
and industrial design registrations and applications for any of the foregoing,
including all provisionals, continuations, continuations-in-part, divisionals,
reissues, reexaminations, extensions and renewals; (c) works of authorship and
copyrights, including software and databases, all applications and registrations
for the foregoing, all renewals and extensions thereof and all moral rights
associated with any of the foregoing; (d) trade secrets and proprietary
information, including confidential and proprietary information and know-how,
inventions (whether or not patentable), invention disclosures, algorithms,
designs, drawings, prototypes, business methods, processes, discoveries, ideas,
formulae, manufacturing techniques, specifications, and engineering data, (e)
all moral and economic rights of authors or inventors, however denominated, (f)
any similar or equivalent rights to any of the foregoing throughout the world,
(g) all copies and tangible embodiments of any of the foregoing (in whatever
form or medium), and (h) all rights to sue and recover damages for past, present
and future infringement, misappropriation or other violations of any of the
foregoing.

 

11. “Law” means any law, statute, regulation, ordinance, rule, rule of common
law, order, decree, judgment, consent decree, settlement agreement or
governmental requirement enacted, promulgated, entered into, agreed or imposed
by any Governmental Authority, including state, federal and foreign criminal and
civil laws and/or related regulations.

 

12. “Order” means any judgment, order, direction, decree, stipulation,
injunction, writ, charge or other restriction of any Governmental Authority.

 

13. “Tax” means any federal, state, local, or foreign taxes, charges, fees,
duties, levies, or other assessments, including gross income, net income, gross
receipts, net receipts, capital gains, gross proceeds, net proceeds, ad valorem,
profits, license, payroll, employment, excise, severance, stamp, lease,
occupation, equalization, premium, windfall profits, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property (whether tangible or
intangible), sales, use, transfer, registration, value added, alternative or
add-on minimum, estimated, or other tax, charges or fees of any kind whatsoever,
whether computed on a separate or consolidated, unitary or combined basis or in
any other manner, including any interest, penalty, or addition thereto, whether
disputed or not.

 

14. “Tax Return” means any return (including estimated), declaration, report,
claim for refund, or information return or statement relating to Taxes, filed,
or to be filed, with a Governmental Authority, including any schedule or
attachment thereto, and including any amendment thereof.

 

 A-4 

 

